Title: To George Washington from Edward Braddock, 15 May 1755
From: Braddock, Edward
To: Washington, George

 

Camp at Fort Cumberland [Md.] May 15. 1755
Instructions to George Washington Esq.

1. You will repair to Hampton in Virginia with as much expedition as may be; and ⟨immedi⟩ately upon your Arrivel there you will apply ⟨to⟩ John Hunter Esqr. for the Sum of Four tho⟨usand⟩ pounds Sterling, for which you will receive ⟨mutilated⟩ from Mr Johnston, Deputy paymaster, paya⟨ble⟩ to yourself.
2. You will acquaint Mr Hunter from me that His Majesty’s Service under my direction, requires the further Sum of ten thousand pounds Sterling, to be sent to Fort Cumberland at this place, within the Space of two Months at farthest from this day, to be entrusted to the Care of such person as he shall choose for that purpose, who upon his a⟨rrival⟩ at the Fort with it, shall have a proper ⟨mutilated⟩ appointed him for the safe Custody of it.
3. You will also acquaint Mr Hunter that ⟨mutilated⟩ he shall Send with the said Money shall ⟨mutilated⟩ reasonable Allowance for his Trouble; and that ⟨the⟩ Expence of Insurance and all other Charges t⟨hat⟩ may necessarily attend the Sending it shall be allow’d.
⟨4.⟩ You will continue at Hampton no longer than two Day’s at the farthest, and if you cannot in that time get the whole Sum of four thousand pounds from Mr Hunter, you will return to me as speedily as may be with such part of it as you shall be able to receive.
5. You will take care to bring me a positive Answer from Mr Hunter, whether I may depend upon ten thousand Pounds being sent to Fort Cumberland by the time mention’d in these Instructions.

E. Braddock

